Title: To George Washington from Lund Washington, 11 March 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon March 11th 1778

Since my last the weather has been Wet, first Snow, in a day or two after rain until now, and I see no prospect of its clearg up—it has prevented me from going up the country—I am told the snow about the mountains, and for some distance below was very deep, therefore the Runs above must be impassible—I shall set off so soon as I think there is the least chance to cross them; This will keep me longer from seeing you than I thought to be, yet I think to set out for the Camp before the last of this month—I have some Flour and Corn which I shoud be glad to sell before I go, I was told a day or two past that Congress had orderd a Qty of Shad, to be cure’d on this River, I expect as every thing sells high Shad will also, I shoud be fond of cureg about 100 barrels for

them, they findg Salt—we have been unfortunate in our Crops, therefore I coud wish to make something by fish, or any other way to make up for the loss. I engaged (but not diliverd) 12 Barls of Porck and Eight of Beef, the other day at £15 pr Barl—you will ask where I got Salt to cure it—the Porck was put up for family Consumption but I think too much of it, therefore I sell 12 Barrels of it—by Boilg up all the Brine which cured the Bacon Beef &c. for family Use I made out to cure 8 Barrels of Beef—By which I gain in the whole (the differance sellg it green or in Barrels) more than a £100—It is a matter of doubt whether I shall be able to prevail on Lanphier to come to work this Spring or not, if he comes I shall be at a loss how to manage in my absence about Victualing him and others about the family, experiance teaches Bishop is not to be trusted—Milly Posey will be from home, what to do as yet I cannot tell, but I will fall upon some way or other, tho indeed I cannot tell What—If I can sell the Negroes I mention’d to you by private Sale I will—but the Best way of Sellg is at Publick Sale.
The people of Loudon are in confusion about being draughted—where, or how it will end I cannot tell but I hope well, one of the Mutineers got shot, but not Mortal, for which they threaten to kill Colo. F. Peyton, another atempt is to be made this day to Draught them—it is said this mutiny was begun by a Married Man, I expected they wou’d have been Silent, as the draught did not extend to them, but some people must do wrong, it is a pity but he had been Shot as well as the one that was.
Mr Custis not yet returnd from Wmsburg I cannot tell how Mrs Custis and her Children are not haveg heard from Mt Airy—this Weather has given several of our people bad Colds, some, Fevers, Jack & Sylla are much distressd about partg. I shoud have sent her down before this had it not have been for the badness of the Weather—Bad weather this for Lambs—we have lost more than I coud wish—I told you in my last the Mare you sent by Lewis was Sick, the cause of her disorder was eatg Ivy—she is not yet well. My Compliments to Mrs Washington And am Dr Sir your affectionate Servt

Lund Washington

